Title: To James Madison from Josef Yznardy, 19 May 1808
From: Yznardy, Josef
To: Madison, James



Respected Sir,
Cadiz 19th. May 1808.

The object of the present is to inform you Sir, that P the enclosed Copies will appear how Richard Hughes has plagued me with incompetent demands regarding the Brig Mary of New York.  My answer to him refers to the information already sent you and which I now amplofy.  He Acerts that said Vessel was bought here by Capn. Samuel Young (which is true) after being abandoned by the former Owner.  I do not consider myself under obligation to investigate Collusions between Owners and Masters, particularly when they declare upon Oath the circumstances required by the Law, nor do I think it my duty to take a Copy of every Register deposited in my Office to compare with others; when they are frequently renewed and in different States, as happens with this Brig Mary.  The same vessel can have different under the same Name.  My Scrupulous duty is to examine if the Register is a legal one, and send to you Sir every Six months regular Lists of the Vessels which enters, Sails, are Sold and condemned  in the Ports of my District as I have done.
 Wood was appointed Master of said Brig by the purchaser Capt. Samuel Young  to make use of the old Register, with an obligation to Cancel the Bond of the former Owner and with which I concluded my intervention.  Said Brig went to  and they say returned to this Port again.  The former Register was issued at New York, and the present was granted at Norfolk, as appears P the enclosed Copy of the .  Mr. Hughes enquired about them by persuasions of Mr. Hackley.  Their  have been inquiring before me, under a pretext that the Houses have imposed upon me; my letters and his Answers will I hope discover the truth, in case I am unjustly accused in this affair as I never did, nor at present do I know if she is the same Vessel or who has any concern in her.  The motives I had, not to give up the Register of the Rebecca to Mr. Hughes, was because Capt.  did not think proper to deliver it as said Hughes at the time was residing in this City since June 802. and at the moment employed at the House of Mr. Lacoste a french Man, who advanced him the Money and it was reported that the purchase was for account of him Lacoste and as said Hughes  and was Satisfied with my Certificate no more was said about her, nor did I hear any further tidings after four Years silence untill now, that he has come to trouble and molest me by the influence of Mr. Meade & .  The Copies of my official information to Mr. Hackley will prove my Zeal and disinterested proceedings respecting the matters  therein, and with regard to the Ship Susanna I have found no difference between her  and the Countersign in my possession, but have  in the writing, missing the expression Square Horn &ca. as is generaly in all the Registers, and the endorsement to the actual Owner without date; I will write to the Consul of the Port where she is bound to that he might  her in case of fraude.
The enclosed Documents & paragraph of a letter from G. W. Erving, will inform you, and give you an idea of the Situation of this Kingdom And without further to add, I am most respectfully, Respected Sir, Your most obedt. hble Servant

J. Yznardy


P. S.  Under the following dates I had the honor to direct you
P the Ship Connecticut, Capn. Lovett, New York.
P the Ship Atlantic, Capn. Barnum, via England.

